Citation Nr: 0013933
Decision Date: 05/25/00	Archive Date: 09/08/00

DOCKET NO. 96-02 926               DATE MAY 25, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Houston, Texas

THE ISSUE

Entitlement to service connection for bilateral hearing loss.

REPRESENTATION

Appellant represented by: Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C.M. Cote, Associate Counsel

INTRODUCTION

The veteran had active service from April 1965 to April 1967.

This appeal arises before the Board of Veterans' Appeals (Board)
from April and July 1995 rating decisions of the Houston, Texas
Department of Veterans Affairs (VA) regional office (RO).

This case was previously before the Board in May 1997, when the
case was remanded for further development. That development was
undertaken and the case was returned to the Board.

FINDING OF FACT

The report of VA examination in July 1999, provides competent
evidence of current bilateral hearing loss disability, and a
competent opinion linking that disability to noise exposure in
service.

CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral
hearing loss disability is well grounded. 38 U.S.C.A. 5107(a) (West
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604
(Fed. Cir. 1996) (per curiam) (table).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 524
U.S. 940 (1998), the United States Court of Appeals for the Federal
Circuit (Federal Circuit) held that, under 38 U.S.C. 5107(a), the
Department of Veterans Affairs (VA) has

- 2 -

a duty to assist only those claimants who have established well
grounded (i.e., plausible) claims. More recently, the United States
Court of Appeals for Veterans Claims (Court or CAVC) issued a
decision holding that VA cannot assist a claimant in developing a
claim that is not well grounded. Morton v. West, 12 Vet. App. 477
(1999), req. for en banc consideration by a judge denied, No. 96-
1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Once a claimant has submitted evidence sufficient to justify a
belief by a fair and impartial individual that a claim is well-
grounded, the claimant's initial burden has been met, and VA is
obligated under 38 U.S.C. 5107(a) to assist the claimant in
developing the facts pertinent to the claim. Accordingly, the
threshold question that must be resolved in this appeal is whether
the appellant has presented evidence that the claim is well
grounded; that is, that the claim is plausible.

In order for a claim to be well grounded, there must be (1) a
medical diagnosis of a current disability; (2) medical, or in
certain circumstances, lay evidence of in- service occurrence or
aggravation of a disease or injury; and (3) medical evidence of a
nexus between an in-service injury or disease and the current
disability. Epps, 126 F.3d at 1468; Caluza v. Brown, 7 Vet. App.
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam)
(table).

Where the determinative issue involves medical causation or
etiology, or a medical diagnosis, competent medical evidence to the
effect that the claim is "plausible" or "possible" is required.
Epps, 126 F.3d at 1468. Further, in determining whether a claim is
well grounded, the supporting evidence is presumed to be true and
is not subject to weighing. King v. Brown, 5 Vet. App. 19, 21
(1993).

In regard to establishing a well-grounded claim, the second and
third Epps and Caluza elements (incurrence and nexus evidence) can
also be satisfied under 38 C.F.R. 3.303(b) (1999) by (1) evidence
that a condition was "voted" during service or during an applicable
presumption period; (2) evidence showing postservice continuity of
symptomatology; and (3) medical or, in certain circumstances, lay
evidence of a nexus between the present disability and the
postservice symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

- 3 -

Symptoms, not treatment, are the essence of any evidence of
continuity of symptomatology. Savage, 10 Vet. App. at 496.
Moreover, a condition "noted during service" does not require any
type of special or written documentation, such as being recorded in
an examination report, either contemporaneous to service or
otherwise, for purposes of showing that the condition was observed
during service or during the presumption period. Id. at 496-97.
However, medical evidence of noting is required to demonstrate a
relationship between the present disability and the demonstrated
continuity of symptomatology unless such a relationship is one as
to which a lay person's observation is competent. Id. at 497.

In the case of a disease only, service connection also may be
established under section 3.303(b) by (1) evidence of the existence
of a chronic disease in service or of a disease, eligible for
presumptive service connection pursuant to statute or regulation,
during the applicable presumption period; and (2) present
disability from it. Savage, 10 Vet. App. at 495. Either evidence
contemporaneous with service or the presumption period or evidence
that is post service or post presumption period may suffice. Id.

In this case the veteran was afforded a VA examination in July
1991), at that time he was found to have bilateral hearing loss as
defined by VA. See 38 C.F.R. 3.385. It was noted that he had a
history of noise exposure in service. The examiner provided
competent evidence of a nexus between the inservice noise exposure
and service by reporting an impression of sensorineural hearing
loss related to active military service. All three of the Caluza
elements for a well-grounded claim have been met, and the claim is
therefore well grounded.

ORDER

The claim of entitlement to service connection for bilateral
hearing loss is well grounded. To this extent only, the appeal is
granted.

- 4 - 

REMAND

Because the claim of entitlement to service connection for
bilateral hearing loss is well grounded, VA has a duty to assist
the appellant in developing facts pertinent to the claim. 38
U.S.C.A. 5107(a) (West 1991); 38 C.F.R. 3.159 (1999); Murphy v.
Derwinski, 1 Vet. App. 78 (1990).

A remand by the Board confers on an appellant the right to VA
compliance with the terms of the remand order and imposes on the
Secretary a concomitant duty to ensure compliance with those terms.
See Stegall v. West, 11 Vet. App. 268, 271 (1998). In Stegall, the
Court held that "where ... the remand orders of the Board ... are
not complied with, the Board itself errs in failing to insure
compliance." Id.

In its previous remand, the Board requested that the examiner
review the claims folder. There is no indication that this was
done, and it appears that the audiology examiner relied entirely on
a history supplied by the veteran. The Board also requested that
the examiner provide reasons for any opinion provided. The
audiology examiner provided an opinion that the veteran's hearing
loss was attributable to service but provided no reasons for that
opinion.

VA regulations provide that where "diagnosis is not supported by
the findings on the examination report or if the report does not
contain sufficient detail, it is incumbent upon the rating board to
return the report as inadequate for evaluation purposes." 38 C.F.R.
4.2 (1999); see 38 C.F.R. 19.9 (1999). Where the Board makes a
decision based on an examination report which does not contain
sufficient detail, remand is required "for compliance with the duty
to assist by conducting a thorough and contemporaneous medical
examination."' Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton
v. Brown, 5 Vet. App. 563, 569 (1993)

In view of the foregoing this case is REMANDED for the following
actions:

1. The RO should forward the veteran's complete claims file to the
examiners who provided the July 1999

- 5 -

VA examination. The examiners should review the claims folder, and
specifically address whether the veteran incurred right or left ear
hearing loss while in service. If a pre-existing condition in the
right ear is found, the examiners are asked to render an opinion
regarding the extent to which the condition underwent a permanent
increase in severity during service. The examiners should provide
reasons for all opinions rendered.

2. In the event that the examiners who provided the July 1999
examination are unavailable, the veteran should be afforded a new
examination in order to obtain answers to the questions posed in
the preceding paragraph.

3. Thereafter, the RO should carefully review the evaluation
reports to ensure compliance with this remand. If any development
requested above has not been furnished, including any requested
findings or opinions on evaluation, remedial action should be
undertaken. Stegall, 11 Vet. App. at 268.

4. After undertaking any development deemed essential in addition
to that specified above, the RO should readjudicate the issue of
entitlement to service connection for bilateral hearing loss.

5. If the benefits sought on appeal are not granted to the
veteran's satisfaction, the RO should issue a supplemental
statement of the case. A reasonable period of time for a response
should be afforded. Thereafter, the case should be returned to the
Board for final appellate review, if otherwise in order.

- 6 -

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).
The veteran is advised that any examinations scheduled in
conjunction with this remand are deemed necessary to adjudicate his
claim, and that a failure without good cause to report for such
examinations could lead to the denial of his claim. 38 C.F.R. 3.65
5 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or try the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

Mark D. Hindin 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

7 -



